Citation Nr: 1418495	
Decision Date: 04/25/14    Archive Date: 05/02/14

DOCKET NO.  12-12 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an effective date earlier than February 22, 2008, for a grant of service connection for coronary artery disease (CAD).


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to February 1972. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.


FINDING OF FACT

The Veteran did not submit a claim, either formal or informal, for service connection for CAD until February 22, 2008.


CONCLUSION OF LAW

The criteria for an effective date prior to February 22, 2008, for the grant of service connection for CAD, have not been met.  38 U.S.C.A. §§ 5101, 5110, 7104 (West 2002); 38 C.F.R. §§ 3.1(p), 3.400 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's claim arises from his disagreement with the effective date following the grant of service connection for CAD.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Further, because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).  

The Veteran argues that an earlier effective date of June 2000 is warranted for his CAD because he was diagnosed and treated for ischemic heart disease by the VA Medical Center at that time.  He also had a claim for pes planus pending at that time and argues that as he had a claim for benefits pending at the time of treatment for his heart disease, the effective date should be retroactive to the date of VA treatment.  

The basic facts are not in dispute.  As the RO noted, the Veteran's initial claim for service connection for heart disease was filed with VA on February 22, 2008, and the Veteran does not contend otherwise.

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date of an award of disability compensation shall be the day following separation from service or the date entitlement arose if the claim is received within one year of separation, otherwise the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a veteran or his representative, may be considered an informal claim.  An informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

An effective date of an award of service connection is not based on the earliest medical evidence showing a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA.  Lalonde v. West, 12 Vet. App. 377, 382 (1999).  Because the Veteran did not file a formal or informal application for service connection prior to February 22, 2008 for a heart disease, which included CAD, VA is precluded, as a matter of law, from granting an effective date prior to February 22, 2008, for service connection for CAD.  

The Veteran's asserts that he had a claim for benefits pending at the time of the first manifestation of heart disease in June 2000 and, therefore, he should be granted an effective date of June 2000.  However, the law requires that the claim, either formal or informal, identify the specific benefit sought.  The claim pending at the time of the June 2000 VA treatment was for pes planus and not heart disease or CAD.  The Veteran did not submit a claim specifically for heart disease until February 22, 2008.  As such, the RO has assigned the earliest possible effective date provided by law and an earlier effective date is not warranted.  


ORDER

Entitlement to an effective date earlier than February 22, 2008, for a grant of service connection for CAD is denied.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


